Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/FR2018/051883 filed 07/23/2018, which claims the benefit of the priority of French Republic Patent Application No. FR17/56909 filed 07/21/2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements submitted on 01/17/2020 has been considered by the examiner.
Drawings - Withdrawn
The objections to the drawings is withdrawn in view of applicants’ submission of new drawings with a labelled X-axis.

Claim Rejections - 35 USC § 102 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2005/053867 (hereinafter “the ‘867 publication”).
This 102 rejection is based on the English language machine translation provided by google patent of the JP2005053867 publication.
‘867 teaches a dandruff suppressing composition comprising iturin type peptide in an amount of 0.005% by mass to 2.0% (claim 6) and surfactants (claim 4). In other embodiments, ‘867 teaches that the composition was prepared by adding 5% of the iturin peptide (p. 4, Example 5), which is about 50g/L.
5% w/w = 5% w/v = 50mg/ml = 50g/L 
Regarding claim 2, ‘867 teaches a composition comprising 2% (claim 6) and in other embodiments, the composition comprises 5% (example 5) iturin peptide which is about 20g/L and 50g/L respectively.
Regarding claim 3, ‘867 teaches that the composition comprises surfactin (p. 3, para. 3, lines 11-12 and claim 5).
Regarding claim 4, ‘867 teaches that the composition may comprises non-ionic surfactants such as alcohol fatty acid esters, ethylene glycol fatty acid esters, polyglycerin fatty acid esters, and sucrose fatty acid esters, and tetraalkylammonium salts (p. 3, para. 3, line 6-7).
Regarding claim 5, ‘867 teaches that in other embodiments, the composition may comprise surfactants from the oil family such as olive squalane, rice squalane, rice germ oil, 
Regarding claim 6, ‘867 teaches that the composition may comprise 2% (claim 6) and in other embodiments, the composition comprises 5% (example 5) iturin peptide which is about 20g/l and 50g/l respectively. ‘867 further teaches that the surfactin may be in the concentration of 0.1% by mass or more (p. 3, para. 5, line 3).
Regarding claim 9, ‘867 teaches that the composition may comprise 2% (claim 6) and in other embodiments, the composition comprises 5% (example 5) iturin peptide and the surfactant is from the oil family such as olive squalane, rice squalane, rice germ oil, jojoba oil, castor oil, safflower oil, olive oil, macadamia nut oil, sunflower oil and other vegetable oils and beeswax (p. 3, para. 7, line 6-7).
Regarding claim 11, ‘867 teaches a method of preparing the compositions comprising iturinic lipopeptide (Example 5, p. 4).
Regarding claim 13, ‘867 teaches the use of the composition for cosmetic purposes (abstract, and claim 8).
‘867 further teaches that the solubilizing agent, which can be a surfactant (claim 4) used prevents aggregation and precipitation (p. 4).

Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive. 
Applicant argues that example 5 cited by the examiner provides a composition having 5% in mass of iturin, but that it is not stable and homogeneous because it lacks a surfactant.

Applicant further argues that '867 generally describes a composition having between 0.005% and 2% by mass iturin prepared by a process that starts with heating a solution having 5% by mass iturin at 120 degrees C in order to solubilize the iturin before combining it with other ingredients and that the solution provided by Kitaguni '867 for solubilizing iturin includes heating the composition at 120 C. Applicant also argues that Kitaguni '867 does not disclose how to solubilize iturin in an aqueous solution at a concentration higher than 20 g/L at room temperature. 
The argument above has been fully considered but is not persuasive because the instant independent claim 1 is drawn to a composition comprising iturinic lipopeptides above 20g/L, and one or more surfactant. The instant claim does not recite the solubilizing of iturin at concentrations of 20g/L at room temperature. The applicants argument of solubilizing iturin at room temperature is only disclosed in the specification on Figure 1 where the iturinic lipopeptide mycosubtilin5 solubilizes very well in an aqueous solution at a maximum supra includes surfactants, is key to having the composition that is stable and free of a precipitate. Therefore, ‘867 does disclose a composition where the iturin peptide dissolved at room temperature. A skilled artisan who has a read ‘867 has an option of preparing a composition that has the instantly claimed concentration by either heating or at room temperature. This argument is therefore unpersuasive and the rejection is maintained.

Claims 1, 2, 3, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 101948682 (hereinafter “the ‘682 patent”).
This 102 rejection is based on the English language machine translation provided by google patent of the CN 101948682 patent.

i.e. 6.75% w/w iturinic lipopeptide = 6.65% w/v = 66.5mg/ml = 66.5 g/L
Regarding claim 11, ‘682 teaches a preparation method of the composition comprising high amount of ituric lipopeptide (p. 1, description section)
‘682 further teaches that iturin (i.e. microbial surfactant) is used in the composition forms a stable composition that has good stability over heat and ionic strength stability. ‘682 further teaches that the lipopeptide (I .e. microbial surfactant) is a natural additive in addition, foodstuffs industry, fine chemistry industry, makeup, weaving production, stain remover and agriculture (p. 2, para. 8).

Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive. 
Applicant argues that the products resulting from the preparation conditions described in Fu ‘682 are not "stable and homogeneous composition[s]" within the meaning of the claims and that the term "a stable and homogeneous composition" means a composition which does not include a precipitate and remains homogeneous at room temperature, generally between 4  degrees C and 40 degrees C.
The argument above has been fully considered but is not persuasive because ‘682 patent teaches a composition comprising 6.75-8.25% by weight iturinic lipopeptide and that the composition comprises 6.25-7.75% of fengycin (abstract) and 8.15 – 11.15% Bacillus licheniformis which is cultured to produce a kind of biological surfactant. The ‘682 further discloses that the composition was stable. ‘682 does not disclose that the composition formed any precipitate and does not discloses that the composition failed to be "a stable and homogeneous composition". Therefore this argument is unpersuasive given that it is not disclosed by ‘682 that the composition was neither stable nor homogenous.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP2005/053867 (hereinafter “the ‘867 publication”) in view of CN 101948682 (hereinafter “the ‘682 patent”).

Additional relevant teachings of the ‘760 publication are set forth below:
In other embodiments, ‘867 teaches that the composition was prepared by adding 5% of the iturin peptide (Example 5).
‘867 further teaches that the solubilizing agent, which can be a surfactant (claim 4) used prevents aggregation and precipitation.

The ‘682 patent teaches a composition comprising 6-75-8.25% by weight iturinic lipopeptide (abstract), which is greater than the minimum concentration recited in the instant claim of 20g/L. ‘682 further teaches that the composition comprises 6.25-7.75% of fengycin (abstract) and  8.2% Bacillus licheniformis which is being used as the surfactant (p. 3, para. 3).
Regarding claim 11, ‘682 teaches a preparation method of the composition comprising high amount of ituric lipopeptide (p. 1, description section).
‘682 further teaches that iturin used in the composition forms a stable composition that has good stability over heat and ionic strength stability. ‘682 further teaches that the lipopeptide is a natural additive in addition, foodstuffs industry, and fine chemistry industry, makeup, weaving production, stain remover and agriculture (p. 2, para. 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the composition of the ‘867 publication and increase the concentration of the iturin lipopeptide and surfactant as taught by the ‘682 patent because such compositions are stable and remain stable over changing heat/temperatures as well under extreme pH. A .
Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive. 
Applicant argues that Kitaguni '867 and Fu. In particular, both of these references report that high temperatures are required to solubilize high concentrations, i.e., higher than 20 g/L, of iturin.
Both ‘867 and Fu (‘682) discloses a composition that comprises iturinic lipopeptide that is within the instantly claimed concentration. ‘867 discloses embodiments where the composition is heated. However, ‘867 also discloses other embodiments where the composition is not heated and that the peptide dissolves at room temperature (see response to arguments above). Specifically, ‘867 discloses in example 4 that solubilizing agent of the present invention prevents aggregation and precipitation. The examiner is therefore interpreting this to mean that it is the solubilizer (which includes surfactants) which prevents the aggregation in this embodiments and not necessarily the heating and both ‘867 and ‘682 disclose a composition that contains a surfactant.
Applicant further argues that the instant claims provide compositions that are stable and remain stable without heating, i.e., at room temperature, due to the presence of a surfactant.
The argument above is not persuasive because as mentioned supra, ‘867 also discloses embodiments where the composition is formulated at room temperature. Specifically, ‘867 discloses in example 4 that solubilizing agent of the present invention prevents aggregation and precipitation. The examiner is therefore interpreting this to mean that it is the solubilizer (which includes surfactants) which prevents the aggregation in this embodiments and not necessarily the heating. Applicant is claiming that the composition remained stable due to the presence of the surfactant. Similarly, the compositions of both ‘867 and ‘682 contain a surfactant. So, there is an expectation that the compositions were also stable. In addition, ‘682 discloses that the composition was indeed stable. This argument is therefore unpersuasive.

Claim 1-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP2005/053867 (hereinafter “the ‘867 publication”) in view of JP 2003/128512 (hereinafter “the ‘512 publication”) and further in view of CN 101948682 (hereinafter “the ‘682 patent”).
This 103 rejection is based on the English language machine translation provided by google patent of the JP2005053867 and JP 2003/128512 publication and CN 101948682 patent.

The teachings of the ‘867 publication are set forth above and incorporated herein by reference. 
Additional relevant teachings of the ‘760 publication are set forth below:

‘867 further teaches that the solubilizing agent, which can be a surfactant (claim 4) used prevents aggregation and precipitation.
‘867 does not teach a method of preparing a composition that further comprises a dehydration step.
The ‘512 publication teaches antibacterial composition for cosmetic use contains one or more iturin-type peptides and one or more surfactin-type peptides (abstract). ‘512 further teaches the composition comprises iturin peptide in the concentration of 0.5 to 2% (Examples 5-9, p. 8-9).
‘512 further teaches that the composition may also comprise non-ionic surfactants such as gellan gum (para. 8, p. 6).
Regarding claim 12 with the recitation of the method comprising a dehydration step, the ‘512 publication teaches that the antibacterial composition for cosmetics use, may be in the form of makeup cosmetics such as foundation, white powder and body powder (para. 11, p. 7).
‘512 further teaches that the composition comprising the iturin peptides and surfactant showed remarkable storage stability of the cosmetic (Abstract)
The ‘682 patent teaches a composition comprising 6-75-8.25% by weight iturinic lipopeptide (abstract), which is greater than the instant claim of 20g/L. ‘682 further teaches that the composition comprises 6.25-7.75% of fengycin (abstract) and  8.2% Bacillus licheniformis which is being used as the surfactant (p. 3, para. 3).

‘682 further teaches that iturin used in the composition forms a stable composition that has good stability over heat and ionic strength stability. ‘682 further teaches that the lipopeptide is a natural additive in addition, foodstuffs industry, fine chemistry industry, makeup, weaving production, stain remover and agriculture (p. 2, para. 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the composition of the ‘867 publication and increase the concentration of the iturin lipopeptide and surfactant as taught by the ‘682 patent because such compositions are stable and remain stable over changing heat/temperatures as well under extreme pH. A skilled artisan would have had a reasonable expectation of success in using the composition of the ‘867 publication and include high concentrations of iturinic lipopeptides as well as surfactants as taught by the ‘682 patent since ‘867 publication teaches that the addition and increase of surfactants prevents aggregation and precipitation of the composition comprising lipopeptide, therefore increasing the concentration of the iturinic lipopeptide in the composition will not form a precipitate if surfactant such as surfactin and fengycin are also included in the composition.
In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the composition of the ‘867 publication and incorporate the teachings of the ‘512 publication and ‘682 patent because the ‘512 publication confirms that a compositions comprising iturin peptides and surfactant showed remarkable storage stability of the cosmetics. A skilled artisan would have had a reasonable expectation of success in 
In summary, compositions comprising high concentrations of iturin are known in the art and combining the compositions with surfactant is also known in the art since the prior art cited above all teach high concentrations of iturinic peptides in compositions and they disclose that such compositions form stable and can be stored at room temperatures.

Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive. 
Applicant argues that '512 describes a cosmetic composition having a maximum of 20 g/L iturin and surfactin used for their anti-bacterial properties and that the solubility of iturin is not mentioned and that the technical problem solved by Kitaguni '512 concerns the microbial stability of the composition, not the solubility. Applicant further argues that in the experimental section of Kitaguni '512, the compositions of Paragraphs [0118], [0130], and [0132] having 1% iturin (equal to 10 g/L) are prepared by heating at 70 °C to 80 °C and that only the composition with the low concentration of 40 mg/L iturin are prepared without heating and that Kitaguni '512 would motivate a skilled artisan to heat a composition when the concentration of iturin is higher than 2 g/L.
The arguments above have been fully considered but are not persuasive because first, the examiner made the obviousness rejection based on the combined teachings of ‘867, ‘512 In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
With respect to the ‘512 reference, the examiner used the ‘512 reference to teach the limitation of claim 12 which recites the “dehydration step”. With respect to the applicants arguments that a skilled artisan would be motivated to heat a composition when the concentration of iturin is higher than 2 g/L, this arguments is not persuasive because as stated in the response to arguments above, ‘867 teaches in other embodiments where the compositions comprising a predetermined amount of iturin-based peptide was added to an aqueous solution mixed with components and dissolved at room temperature (Example 8 on page 4). This argument is therefore unpersuasive.

Applicant further argues that a skilled artisan would not be motivated to prepare a stable and homogeneous composition with a high concentration of iturin (greater than 20 g/L) without heating and that the artisan would not be led by the combined cited art to add a surfactant to solve the problem.
The arguments above are not persuasive because as stated above, ‘867 teaches embodiments where the composition was formulated at room temperatures. In addition, all the references cited by the examiner teach the addition of a surfactant, so a skilled artisan would indeed be motivated to add a surfactant in the composition. Moreover, ‘867 teaches that the dissolution stability of the composition is dramatically increased by the combination of supra includes surfactants, is key to having the composition that is stable and free of a precipitate. Therefore, ‘867 does disclose a composition where the iturin peptide dissolved at room temperature and that is stable. In fact, the ‘682 reference clearly discloses that the composition was indeed stable. This argument is therefore unpersuasive and the rejection is maintained.

Claim 1-5, 11 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0344905 (hereinafter “the ‘905 publication”) and CN 101948682 (hereinafter “the ‘682 patent”).
The ‘905 publication teaches a composition used for controlling fungal and bacterial diseases in plants comprising an iturin lipopeptide, a surfactin-type compound, a fengycin-type compound, or a combination thereof (claim 18 and 19). ‘905 further teaches that the compositions are stored at room temperature [0483, 0467].
Regarding claim 3, ‘905 teaches that the composition comprises surfactants that can be surfactin and fengycin ([0363] and claim 18).
Regarding claim 4, ‘905 teaches non-ionic surfactants such as alkyl polyglycoside [0434], gum arabic, polyvinyl alcohol [0406] as well as fatty alcohol [0343].
Regarding claim 5, ‘905 teaches surfactants from the oil family such as rapeseed oil methyl ester; castor oil and paraffin mineral oil [0349].

‘905 teaches that such lipopeptides have had limited bioavailability when applied to plants because of they remained in a cell pellet, but discloses that the composition comprising the lipopeptides of the ‘905 invention have Improved efficacy as well as improved synergistic antibacterial activity [0007].

Regarding claim 1-3, the ‘682 patent teaches a composition comprising 6.75-8.25% by weight iturinic lipopeptide (abstract and p. 2, para. 10), which is greater than the minimum concentration required by the rejected claims of 20g/L. ‘682 further teaches that the composition comprises 6.25-7.75% of fengycin (abstract) and 8.15 – 11.15% Bacillus licheniformis which is cultured to produce a kind of biological surfactant (p. 3, para. 3 and p. 2, para. 10).
i.e. 6.75% w/w iturinic lipopeptide = 6.65% w/v = 66.5mg/ml = 66.5g/L
Regarding claim 11, ‘682 teaches a preparation method of the composition comprising high amount of ituric lipopeptide (p. 1, description section)
‘682 further teaches that iturin (i.e. microbial surfactant) is used in the composition forms a stable composition that has good stability over heat and ionic strength stability. ‘682 further teaches that the lipopeptide (I .e. microbial surfactant) is a natural additive in addition, 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the composition of the ‘905 publication and increase the concentration of the iturin lipopeptide and surfactant as taught by the ‘682 patent because such compositions are stable and remain stable over changing heat/temperatures as well under extreme pH. A skilled artisan would have had a reasonable expectation of success in using the composition of the ‘905 publication and include high concentrations of iturinic lipopeptides as well as surfactants as taught by the ‘682 patent confirms that such compositions are stable and ‘905 teaches that the compositions have Improved efficacy as well as improved synergistic antibacterial activity.
Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive. 
Applicant argues that Kijlstra describes the use of an adjuvant to increase the bioavailability of a lipopeptide having a concentration of at least 1 mg/g or at least 15 mg/g. Paragraphs [0092], [0334], and [0394] mention that the solution may be heated from 30 °C to 80 °C. Applicant respectfully submits that the notion of "bioavailability" is different from "solubility," and that a skilled artisan would not refer to Kijlstra for solubilizing lipopeptides at high concentrations. Applicant further argues that the skilled artisan would not be motivated to prepare a stable and homogeneous composition with a high concentration of iturin (greater than 20 g/L) without heating and that the skilled artisan would also not be motivated to add a surfactant to solve the solubility problem.

The arguments above are not persuasive because ‘905 discloses that the non-ionic surfactant tween was used for solubilizing and that it promoted a stable emulsion [0341]. In addition, Table 39 discloses selected surfactants for lipopetide solubilization. Furthermore, paragraph [0483] discloses that lipopeptide was mixed with the surfactant from Table 39 to produce a homogenous formulation that was stored at room temperature. The ‘905 publication also discloses that the composition was formulated at temperatures including at least 30 degrees C. or at least 40 degrees C. Applicant indicated in the previous first argument that room temperature is generally between 4 degrees C and 40 degrees C. Therefore the temperatures disclosed by ‘905 fall within the applicants argued temperatures that constitute room temperatures. In addition, the ‘682 reference discloses a composition with iturin peptide higher than 20g/L and clearly discloses that the composition was indeed stable. These arguments are therefore unpersuasive and the rejection is maintained.

Claim Rejections - 35 USC § 103 - New
Claim 1-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP2005/053867 (hereinafter “the ‘867 publication”) in view of US 2015/0344905 (hereinafter “the ‘905 publication”) and CN 101948682 (hereinafter “the ‘682 patent”).
The teachings of the ‘867, ‘905 and ‘682 publications are disclosed above and incorporated herein by reference.

Regarding claim 15, ‘905 discloses that the non-ionic surfactant tween was used for solubilizing and that it promoted a stable emulsion [0341]. Furthermore, paragraph [0483] discloses that lipopeptide was mixed with the surfactant from Table 39 to produce a homogenous formulation that was stored at room temperature.

Conclusion
Claims 1-15 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654